     Case 5:19-cv-02275-JGB-SP Document 32 Filed 07/28/20 Page 1 of 16 Page ID #:876



1     Jared L. Bryan (SBN 220925)
      Allyson S. Ascher (SBN 286863)
2     Richard B. Azada (SBN 306030)
      JACKSON LEWIS P.C.
3     200 Spectrum Center Drive, Suite 500
      Irvine, CA 92618
4     Tel: (949) 885-1360
      Fax: (949) 885-1380
5     E-mail:      jared.bryan@jacksonlewis.com
                   allyson.ascher@jacksonlewis.com
6                  richard.azada@jacksonlewis.com
7     Adam Y. Siegel (SBN 238568)
      JACKSON LEWIS P.C.
8     725 South Figueroa Street, Suite 2500
      Los Angeles, CA 90017
9     Telephone: (213) 689-0404
      Facsimile: (213) 689-0430
10    Email:      adam.siegel@jacksonlewis.com
11    Robert M. Gippin (Pro Hac Vice)
      RODERICK LINTON BELFANCE, LLP
12    50 S. Main Street, 10th Floor
      Akron, OH 44308-1828
13    Telephone: (330) 315-3400
      Facsimile: (330) 434-9220
14    Email:      rgippin@rlbllp.com
15    Attorneys for Defendant
      THE CORNWELL QUALITY TOOLS COMPANY
16
      [Counsel for Plaintiff appear on the following page]
17
                                 UNITED STATES DISTRICT COURT
18
                                CENTRAL DISTRICT OF CALIFORNIA
19
20
      RANDY SALINAS, an individual, on                 )   CASE NO. 5:19-cv-02275 JGB (SPx)
21    behalf of himself and all others similarly       )
                                                       )
22    situated,                                        )   STIPULATED PROTECTIVE ORDER
                                                       )
23                 Plaintiff,                          )
                                                       )
24          v.                                         )
                                                       )
25    THE CORNWELL QUALITY TOOLS                       )
                                                       )   Complaint Filed: October 10, 2019
26    COMPANY, an Ohio corporation; and                )   Case Removed: November 27,2019
      DOES 1 through 100, inclusive                    )
27                                                     )
                   Defendants.                         )
28                                                     )
                                                       )

       Case No.: 5:19-cv-02275 JGB (SPx)           1           STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-02275-JGB-SP Document 32 Filed 07/28/20 Page 2 of 16 Page ID #:877



1     Craig M. Nicholas (SBN 178444)
      Shaun Markley (SBN 291785)
2     Ethan T. Litney (SBN 295603)
      NICHOLAS & TOMASEVIC, LLP
3     225 Broadway, 19th Floor
      San Diego, California 92101
4     Tel: (619) 325-0492
      Fax: (619) 325-0496
5     Email: cnicholas@nicholaslaw.org
      Email: smarkley@nicholaslaw.org
6     Email: elitney@nicholaslaw.org
7     Attorneys for Plaintiff Randy Salinas
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


       Case No.: 5:19-cv-02275 JGB (SPx)      2      STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-02275-JGB-SP Document 32 Filed 07/28/20 Page 3 of 16 Page ID #:878



1     1.    OVERVIEW
2                  A.     PURPOSES AND LIMITATIONS

3           Discovery in this action is likely to involve production of confidential, proprietary,
4     or private information for which special protection from public disclosure and from use for
5     any purpose other than prosecuting this litigation may be warranted. Accordingly, the
6     parties hereby stipulate to and petition the Court to enter the following Stipulated Protective
7     Order. The parties acknowledge that this Order does not confer blanket protections on all
8     disclosures or responses to discovery and that the protection it affords from public
9     disclosure and use extends only to the limited information or items that are entitled to
10    confidential treatment under the applicable legal principles. The parties further
11    acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does
12    not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth
13    the procedures that must be followed and the standards that will be applied when a party
14    seeks permission from the court to file material under seal.
15                 B.     GOOD CAUSE STATEMENT

16          This action is likely to involve trade secrets, customer and pricing lists and other
17    valuable research, development, commercial, financial, technical and/or proprietary
18    information for which special protection from public disclosure and from use for any
19    purpose other than prosecution of this action is warranted. Such confidential and
20    proprietary materials and information consist of, among other things, confidential business
21    or financial information, information regarding confidential business practices,
22    confidential personnel information, or other confidential research, development, or
23    commercial information (including information implicating privacy rights of third parties),
24    information otherwise generally unavailable to the public, or which may be privileged or
25    otherwise protected from disclosure under state or federal statutes, court rules, case
26    decisions, or common law. Accordingly, to expedite the flow of information, to facilitate
27    the prompt resolution of disputes over confidentiality of discovery materials, to adequately
28    protect information the parties are entitled to keep confidential, to ensure that the parties


       Case No.: 5:19-cv-02275 JGB (SPx)         3          STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-02275-JGB-SP Document 32 Filed 07/28/20 Page 4 of 16 Page ID #:879



1     are permitted reasonable necessary uses of such material in preparation for and in the
2     conduct of trial, to address their handling at the end of the litigation, and serve the ends of
3     justice, a protective order for such information is justified in this matter. It is the intent of
4     the parties that information will not be designated as confidential for tactical reasons and
5     that nothing be so designated without a good faith belief that it has been maintained in a
6     confidential, non-public manner, and there is good cause why it should not be part of the
7     public record of this case.
8     2.    DEFINITIONS
9           2.1    Action: Randy Salinas v. The Cornwell Quality Tools Co., United States
10    District Court, Central District of California, Case No. 5:19-cv-02275 JGB (SPx).
11          2.2    Challenging Party: a Party or Non-Party that challenges the designation of
12    information or items under this Order.
13          2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it
14    is generated, stored or maintained) or tangible things that qualify for protection under
15    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
16          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
17    support staff).
18          2.5    Designating Party: a Party or Non-Party that designates information or items
19    that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
20          2.6    Disclosure or Discovery Material: all items or information, regardless of the
21    medium or manner in which it is generated, stored, or maintained (including, among other
22    things, testimony, transcripts, and tangible things), that are produced or generated in
23    disclosures or responses to discovery in this matter.
24          2.7    Expert: a person with specialized knowledge or experience in a matter
25    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
26    expert witness or as a consultant in this Action.
27          2.8    House Counsel: attorneys who are employees of a party to this Action. House
28    Counsel does not include Outside Counsel of Record or any other outside counsel.


       Case No.: 5:19-cv-02275 JGB (SPx)          4           STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-02275-JGB-SP Document 32 Filed 07/28/20 Page 5 of 16 Page ID #:880



1            2.9     Non-Party: any natural person, partnership, corporation, association, or other
2     legal entity not named as a Party to this action.
3            2.10 Outside Counsel of Record: attorneys who are not employees of a party to this
4     Action but are retained to represent or advise a party to this Action and have appeared in
5     this Action on behalf of that party or are affiliated with a law firm which has appeared on
6     behalf of that party, and includes support staff.
7            2.11 Party: any party to this Action, including all of its officers, directors,
8     employees, consultants, retained experts, and Outside Counsel of Record (and their support
9     staffs).
10           2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
11    Material in this Action.
12           2.13 Professional Vendors: persons or entities that provide litigation support
13    services     (e.g.,   photocopying,   videotaping,   translating,   preparing   exhibits   or
14    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
15    their employees and subcontractors.
16           2.14 Protected Material: any Disclosure or Discovery Material that is designated
17    as “CONFIDENTIAL.”
18           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
19    a Producing Party.
20    3.     SCOPE
21           The protections conferred by this Stipulation and Order cover not only Protected
22    Material (as defined above), but also (1) any information copied or extracted from
23    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
24    Material; and (3) any testimony, conversations, or presentations by Parties or their Counsel
25    that might reveal Protected Material.
26           Any use of Protected Material at trial shall be governed by the orders of the trial
27    judge. This Order does not govern the use of Protected Material at trial.
28    ///


       Case No.: 5:19-cv-02275 JGB (SPx)         5          STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-02275-JGB-SP Document 32 Filed 07/28/20 Page 6 of 16 Page ID #:881



1     4.    DURATION
2           Even after final disposition of this litigation, the confidentiality obligations imposed
3     by this Order shall remain in effect until a Designating Party agrees otherwise in writing
4     or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
5     dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final
6     judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
7     trials, or reviews of this Action, including the time limits for filing any motions or
8     applications for extension of time pursuant to applicable law.
9     5.    DESIGNATING PROTECTED MATERIAL
10          5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
11    Party or Non-Party that designates information or items for protection under this Order
12    must take care to limit any such designation to specific material that qualifies under the
13    appropriate standards. The Designating Party must designate for protection only those parts
14    of material, documents, items, or oral or written communications that qualify so that other
15    portions of the material, documents, items, or communications for which protection is not
16    warranted are not swept unjustifiably within the ambit of this Order.
17          Mass, indiscriminate, or routinized designations are prohibited. Designations that
18    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
19    to unnecessarily encumber the case development process or to impose unnecessary
20    expenses and burdens on other parties) may expose the Designating Party to sanctions.
21          If it comes to a Designating Party’s attention that information or items that it
22    designated for protection do not qualify for protection, that Designating Party must
23    promptly notify all other Parties that it is withdrawing the inapplicable designation.
24          5.2       Manner and Timing of Designations. Except as otherwise provided in
25    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
26    or ordered, Disclosure or Discovery Material that qualifies for protection under this Order
27    must be clearly so designated before the material is disclosed or produced.
28          Designation in conformity with this Order requires:


       Case No.: 5:19-cv-02275 JGB (SPx)        6          STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-02275-JGB-SP Document 32 Filed 07/28/20 Page 7 of 16 Page ID #:882



1                 (a) for information in documentary form (e.g., paper or electronic documents, but
2     excluding transcripts of depositions or other pretrial or trial proceedings), that the
3     Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
4     “CONFIDENTIAL legend”), to each page that contains protected material. If only a
5     portion or portions of the material on a page qualifies for protection, the Producing Party
6     also must clearly identify the protected portion(s) (e.g., by making appropriate markings in
7     the margins).
8                 A Party or Non-Party that makes original documents available for inspection
9     need not designate them for protection until after the inspecting Party has indicated which
10    documents it would like copied and produced. During the inspection and before the
11    designation, all of the material made available for inspection shall be deemed
12    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
13    copied and produced, the Producing Party must determine which documents, or portions
14    thereof, qualify for protection under this Order. Then, before producing the specified
15    documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
16    that contains Protected Material. If only a portion or portions of the material on a page
17    qualifies for protection, the Producing Party also must clearly identify the protected
18    portion(s) (e.g., by making appropriate markings in the margins).
19                (b) for testimony given in depositions that the Designating Party identify the
20    Disclosure or Discovery Material on the record, before the close of the deposition all
21    protected testimony.
22                (c) for information produced in some form other than documentary and for any
23    other tangible items, that the Producing Party affix in a prominent place on the exterior of
24    the container or containers in which the information is stored the legend
25    “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
26    the Producing Party, to the extent practicable, shall identify the protected portion(s).
27          5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
28    to designate qualified information or items does not, standing alone, waive the Designating


       Case No.: 5:19-cv-02275 JGB (SPx)          7          STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-02275-JGB-SP Document 32 Filed 07/28/20 Page 8 of 16 Page ID #:883



1     Party’s right to secure protection under this Order for such material. Upon timely correction
2     of a designation, the Receiving Party must make reasonable efforts to assure that the
3     material is treated in accordance with the provisions of this Order.
4     6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
5           6.1     Timing of Challenges. Any Party or Non-Party may challenge a
6     designation of confidentiality at any time that is consistent with the Court’s
7     Scheduling Order.
8           6.2     Meet and Confer. The Challenging Party shall initiate the dispute
9     resolution process under Local Rule 37.1 et seq.
10          6.3     The burden of persuasion in any such challenge proceeding shall be on the
11    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
12    to harass or impose unnecessary expenses and burdens on other parties) may expose the
13    Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
14    the confidentiality designation, all parties shall continue to afford the material in question
15    the level of protection to which it is entitled under the Producing Party’s designation until
16    the Court rules on the challenge.
17    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
18          7.1     Basic Principles. A Receiving Party may use Protected Material that is
19    disclosed or produced by another Party or by a Non-Party in connection with this Action
20    only for prosecuting, defending, or attempting to settle this Action. Such Protected
21    Material may be disclosed only to the categories of persons and under the conditions
22    described in this Order. When the Action has been terminated, a Receiving Party must
23    comply with the provisions of section 13 below (FINAL DISPOSITION).
24          Protected Material must be stored and maintained by a Receiving Party at a location
25    and in a secure manner that ensures that access is limited to the persons authorized under
26    this Order.
27
28    ///


       Case No.: 5:19-cv-02275 JGB (SPx)        8           STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-02275-JGB-SP Document 32 Filed 07/28/20 Page 9 of 16 Page ID #:884



1           7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
2     ordered by the court or permitted in writing by the Designating Party, a Receiving Party
3     may disclose any information or item designated “CONFIDENTIAL” only to:
4           (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
5     employees of said Outside Counsel of Record to whom it is reasonably necessary to
6     disclose the information for this Action;
7           (b)    officers, directors, and employees (including House Counsel) of the Receiving
8     Party to whom disclosure is reasonably necessary for this Action;
9           (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure
10    is reasonably necessary for this Action and who have signed the “Acknowledgment and
11    Agreement to Be Bound” (Exhibit A);
12          (d)    the court and its personnel;
13          (e)    court reporters and their staff;
14          (f)    professional jury or trial consultants, mock jurors, and Professional Vendors
15    to whom disclosure is reasonably necessary for this Action and who have signed the
16    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17          (g)    the author or recipient of a document containing the information or a custodian
18    or other person who otherwise possessed or knew the information;
19          (h)    during their depositions, witnesses ,and attorneys for witnesses, in the Action
20    to whom disclosure is reasonably necessary provided: (1) the deposing party requests that
21    the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted
22    to keep any confidential information unless they sign the “Acknowledgment and
23    Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
24    ordered by the court. Pages of transcribed deposition testimony or exhibits to depositions
25    that reveal Protected Material may be separately bound by the court reporter and may not
26    be disclosed to anyone except as permitted under this Stipulated Protective Order; and
27          (i)    any mediator or settlement officer, and their supporting personnel, mutually
28    agreed upon by any of the parties engaged in settlement discussions.


       Case No.: 5:19-cv-02275 JGB (SPx)          9       STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-02275-JGB-SP Document 32 Filed 07/28/20 Page 10 of 16 Page ID #:885



1      8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                OTHER LITIGATION
2
                If a Party is served with a subpoena or a court order issued in other litigation that
3
       compels disclosure of any information or items designated in this Action as
4
       “CONFIDENTIAL,” that Party must:
5
                (a)   promptly notify in writing the Designating Party. Such notification shall
6
       include a copy of the subpoena or court order;
7
                (b)   promptly notify in writing the party who caused the subpoena or order to issue
8
       in the other litigation that some or all of the material covered by the subpoena or order is
9
       subject to this Protective Order. Such notification shall include a copy of this Stipulated
10
       Protective Order; and
11
                (c)   cooperate with respect to all reasonable procedures sought to be pursued by
12
       the Designating Party whose Protected Material may be affected.
13
                If the Designating Party timely seeks a protective order, the Party served with the
14
       subpoena or court order shall not produce any information designated in this action as
15
       “CONFIDENTIAL” before a determination by the court from which the subpoena or order
16
       issued, unless the Party has obtained the Designating Party’s permission. The Designating
17
       Party shall bear the burden and expense of seeking protection in that court of its
18
       confidential material and nothing in these provisions should be construed as authorizing or
19
       encouraging a Receiving Party in this Action to disobey a lawful directive from another
20
       court.
21
       9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
22              PRODUCED IN THIS LITIGATION
23              (a)   The terms of this Order are applicable to information produced by a Non-Party
24     in this Action and designated as “CONFIDENTIAL.” Such information produced by Non-
25     Parties in connection with this litigation is protected by the remedies and relief provided
26     by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
27     from seeking additional protections.
28     ///


        Case No.: 5:19-cv-02275 JGB (SPx)          10         STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-02275-JGB-SP Document 32 Filed 07/28/20 Page 11 of 16 Page ID #:886



1            (b)    In the event that a Party is required, by a valid discovery request, to produce
2      a Non-Party’s confidential information in its possession, and the Party is subject to an
3      agreement with the Non-Party not to produce the Non-Party’s confidential information,
4      then the Party shall:
5                   (1) promptly notify in writing the Requesting Party and the Non-Party that
6      some or all of the information requested is subject to a confidentiality agreement with a
7      Non-Party;
8                   (2) promptly provide the Non-Party with a copy of the Stipulated Protective
9      Order in this Action, the relevant discovery request(s), and a reasonably specific
10     description of the information requested; and
11                  (3) make the information requested available for inspection by the Non-
12     Party, if requested.
13           (c) If the Non-Party fails to seek a protective order from this court within 14 days of
14     receiving the notice and accompanying information, the Receiving Party may produce the
15     Non-Party’s confidential information responsive to the discovery request. If the Non-Party
16     timely seeks a protective order, the Receiving Party shall not produce any information in
17     its possession or control that is subject to the confidentiality agreement with the Non-Party
18     before a determination by the court. Absent a court order to the contrary, the Non-Party
19     shall bear the burden and expense of seeking protection in this court of its Protected
20     Material.
21     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
23     Protected Material to any person or in any circumstance not authorized under this
24     Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing the
25     Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
26     unauthorized copies of the Protected Material, (c) inform the person or persons to whom
27     unauthorized disclosures were made of all the terms of this Order, and (d) request such
28     person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is


        Case No.: 5:19-cv-02275 JGB (SPx)        11         STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-02275-JGB-SP Document 32 Filed 07/28/20 Page 12 of 16 Page ID #:887



1      attached hereto as Exhibit A.
2      11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
             PROTECTED MATERIAL
3
             When a Producing Party gives notice to Receiving Parties that certain inadvertently
4
       produced material is subject to a claim of privilege or other protection, the obligations of
5
       the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
6
       This provision is not intended to modify whatever procedure may be established in an e-
7
       discovery order that provides for production without prior privilege review. Pursuant to
8
       Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
9
       effect of disclosure of a communication or information covered by the attorney-client
10
       privilege or work product protection, the parties may incorporate their agreement in the
11
       stipulated protective order submitted to the court.
12
             12.    MISCELLANEOUS
13
             12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
14
       to seek its modification by the Court in the future.
15
             12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
16
       Order no Party waives any right it otherwise would have to object to disclosing or
17
       producing any information or item on any ground not addressed in this Stipulated
18
       Protective Order. Similarly, no Party waives any right to object on any ground to use in
19
       evidence of any of the material covered by this Protective Order.
20
             12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
21
       Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
22
       under seal pursuant to a court order authorizing the sealing of the specific Protected
23
       Material at issue. If a Party's request to file Protected Material under seal is denied by the
24
       court, then the Receiving Party may file the information in the public record unless
25
       otherwise instructed by the court.
26
27
       ///
28


        Case No.: 5:19-cv-02275 JGB (SPx)        12           STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-02275-JGB-SP Document 32 Filed 07/28/20 Page 13 of 16 Page ID #:888



1      13.   FINAL DISPOSITION
2            After the final disposition of this Action, as defined in paragraph 4, within 60 days
3      of a written request by the Designating Party, each Receiving Party must return all
4      Protected Material to the Producing Party or destroy such material. As used in this
5      subdivision, “all Protected Material” includes all copies, abstracts, compilations,
6      summaries, and any other format reproducing or capturing any of the Protected Material.
7      Whether the Protected Material is returned or destroyed, the Receiving Party must submit
8      a written certification to the Producing Party (and, if not the same person or entity, to the
9      Designating Party) by the 60 day deadline that (1) identifies (by category, where
10     appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
11     the Receiving Party has not retained any copies, abstracts, compilations, summaries or any
12     other format reproducing or capturing any of the Protected Material. Notwithstanding this
13     provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers,
14     trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition and
15     trial exhibits, expert reports, attorney work product, and consultant and expert work
16     product, even if such materials contain Protected Material. Any such archival copies that
17     contain or constitute Protected Material remain subject to this Protective Order as set forth
18     in Section 4 (DURATION).
19     14.   VIOLATION
20           Any violation of this Order may be punished by any and all appropriate measures
21     including, without limitation, contempt proceedings and/or monetary sanctions.
22     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
23
       Dated: July 23, 2020                           NICHOLAS & TOMASEVIC, LLP
24
25                                            By:     /s/ Craig M. Nicholas
26                                                    Craig M. Nicholas
                                                      Shaun Markley
27                                                    Attorneys for Plaintiff RANDY SALINAS
28


       Case No.: 5:19-cv-02275 JGB (SPx)         13         STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-02275-JGB-SP Document 32 Filed 07/28/20 Page 14 of 16 Page ID #:889



1      Dated: July 23, 2020                       JACKSON LEWIS P.C.
2
                                           By:    /s/ Jared L. Bryan
3                                                 Jared L. Bryan
                                                  Adam Y Siegel
4                                                 Allyson S. Ascher
                                                  Richard B. Azada
5
                                                  Attorneys for Defendant THE CORNWELL
6                                                 QUALITY TOOLS COMPANY
7
8
9
10     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

11     DATED: July 28, 2020

12
13
14
       Honorable Sheri Pym
15     United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


       Case No.: 5:19-cv-02275 JGB (SPx)     14         STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-02275-JGB-SP Document 32 Filed 07/28/20 Page 15 of 16 Page ID #:890



1                                                EXHIBIT A
2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3              I,    [print or type full name], of        [print or type full address], declare under
4      penalty of perjury that I have read in its entirety and understand the Stipulated Protective
5      Order that was issued by the United States District Court for the Central District of
6      California on [date] in the case of Randy Salinas v. The Cornwell Quality Tools Co., Case
7      No. 5:19-cv-02275 JGB (SPx). I agree to comply with and to be bound by all the terms of
8      this Stipulated Protective Order and I understand and acknowledge that failure to so comply
9      could expose me to sanctions and punishment in the nature of contempt. I solemnly promise
10     that I will not disclose in any manner any information or item that is subject to this
11     Stipulated Protective Order to any person or entity except in strict compliance with the
12     provisions of this Order.
13             I further agree to submit to the jurisdiction of the United States District Court for the
14     Central District of California for the purpose of enforcing the terms of this Stipulated
15     Protective Order, even if such enforcement proceedings occur after termination of this
16     action. I hereby appoint     [print or type full name] of     [print or type full address and
17     telephone number] as my California agent for service of process in connection with this
18     action or any proceedings related to enforcement of this Stipulated Protective Order.
19
20     Date:
21     City and State where sworn and signed:
22     Printed name:
23     Signature:
24
25
26
27
28


       Case No.: 5:19-cv-02275 JGB (SPx)             15        STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-02275-JGB-SP Document 32 Filed 07/28/20 Page 16 of 16 Page ID #:891



1                                         PROOF OF SERVICE
2      UNITED STATES DISTRICT COURT, SOUTHERN DIST. OF CALIFORNIA
3      CASE NAME: RANDY SALINAS vs. THE CORNWELL QUALITY TOOLS
4                             COMPANY
5      CASE NUMBER: 5:19-cv-02275 JGB (SPx)
6
              I am employed in the County of ORANGE, State of California. I am over the age
7      of 18 and not a party to the within action; my business address is 5000 Birch Street, Suite 5000,
       Newport Beach, CA 92660.
8
                On July 23, 20202, I served following document(s) described as:
9
10                               STIPULATED PROTECTIVE ORDER
11     on the parties in this action listed below in the manner designated below:
12
13      Craig M. Nicholas                               Attorneys for Plaintiff
        Shaun Markley                                   Randy Salinas
14      Ethan Litney
        NICHOLAS & TOMASEVIC, LLP                       Telephone: 619-325-0492
15      225 Broadway, 19th Floor                        Facsimile: 619-325-0496
        San Diego, CA 92101                             Email: cnicholas@nicholaslaw.org
16                                                      smarkley@nicholaslaw.org
        Attorneys for Plaintiffs                        ELitney@nicholaslaw.org
17
18
             BY NOTICE OF ELECTRONIC FILING. The above-listed counsel have
19     consented to electronic service and have been automatically served by the Notice of
       Electronic Filing, which is automatically generated by CM/ECF at the time said document
20
       was filed, and which constitutes service pursuant to FRCP 5(b)(2)(D).
21
            FEDERAL I declare under penalty of perjury under the laws of the State of
22     California and the United States that the foregoing is true and correct, and that I am
23     employed in the office of a member of the bar of this Court at whose direction the service
       was made.
24
25              Executed on July 23, 2020, at Irvine, California.

26
                                                                      /S/  Debbie Neforos
27                                                                    Debbie Neforos
       4839-9898-9758, v. 4
28


        Case No.: 5:19-cv-02275 JGB (SPx)          16          STIPULATED PROTECTIVE ORDER
